Citation Nr: 1133442	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2010 the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The opinion, dated in November 2010, as well as March 2011 addendum statement, were subsequently associated with the other evidence in the claims file for consideration.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2010).  In an April 2011 response (received in June 2011), the Veteran's representative agent submitted a statement in support of the Veteran's claims.  Thus, this case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Hepatitis C is not shown to be related to a disease, injury, or event of active service origin.

2.  The Veteran's has no service-connected disabilities that preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2004, January 2005, and December 2007) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his agent representative.  Additionally, an expert medical opinion was obtained from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).  

Background

The Veteran was first diagnosed with hepatitis C in 1998.  He had a liver transplant in 2006.  It is his contention that he developed hepatitis C as a result of numerous inservice airgun inoculations.  See, e.g., his testimony at a personal hearing in June 2010.  

In support of his claim, the Veteran has submitted numerous private physicians' statements dated in 2007 through 2010.  Collectively, these physicians opine that it is conceivable that he was exposed to and contracted hepatitis C through multiple immunoglobulin injections that he received during his military service.  One physician noted that while the Veteran's history also included another high risk factor for development of hepatitis C, (drug use in the late 1980s), he felt that under the circumstances, the Veteran's condition was more likely attributable to his inoculations during service as this represented "the prolonged period necessary to reach the stage of advanced fibrosis in the liver that [the Veteran] presented in 1998."  

During VA examination in April 2008, it was noted that the Veteran had a history of chronic liver disease risk factors, to include the obtainment of tattoos prior to service, cocaine usage during and after service, intravenous drug use after service, and high risk sexual practices in service.  The VA examiner concluded, after reviewing the evidence, that there was more evidence suggesting that these high risk factors resulted in the Veteran's development of hepatitis C.  Further he noted that there was no concrete or suggestive evidence recorded in medical literature that hepatitis C is transmitted via airgun injections.  

In July 2010 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2010).  The expert was asked, to review the record and express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C arose during service or is otherwise related to any incident of service, to include the Veteran's receipt of air gun injections in service?  

In November 2010, the VHA expert, T.S. MD, Hospital Epidemiologist at a VA Medical Center and Assistant Professor, Division of Infectious Diseases, Dept. of Internal Medicine at the University of Kentucky, after a review of the Veteran's file, expressed the opinion (to include consideration of clarification statement in March 2011), that it was less likely than not that the Veteran contracted hepatitis C virus during his active duty service through pneumonic injection devices that might have been contaminated with infectious viruses.  He added that, to date, there was no single documented case that such devices were the source of hepatitis C infection.  

The expert added that the Veteran admitted that he used drugs intravenously in the late 1980s and that this was the most efficient means of transmission of hepatitis C.   He added that a study conducted among illicit drug injectors found that 64.7% of those who had injected for a year or less tested positive for anti-hepatitis C antibody.  

In further discussion, the expert noted that the Veteran was found to have advanced fibrosis in the liver when he was first diagnosed with hepatitis in 1998.  He used IV drugs in the late 1980s, approximately 10 years before the diagnosis of the advanced liver disease was made.  

As pointed out by one of the private physicians, the VHA examiner noted that it was a general consensus among clinicians that it took 20-30 years to develop advanced liver disease after the acquisition of hepatitis C infection.  However, in medical literature, the studies on the natural history of hepatitis C infection had demonstrated variable outcomes.  The proportion of the patients with advanced liver disease ranged from 0% to 55% after the interval of 9-50 years post exposure.  

The VHA expert also reflected that this private physician reported that the Veteran was drinking much less alcohol during the period of IV drug use in the late 1980s and none since the early 1990s.  He stated that given the fact that the Veteran already had advanced fibrosis by 1998, it seemed much less likely that he only became infected with hepatitis C during IV drug use in the late 1980s.  The Veteran's history of heavy alcohol use was also documented in records dated in 2004.  The VHA expert stated that it was sell documented in the medical literature that alcohol use, alone or with concomitant other risk facts, was one of the major causes of cirrhosis.  It was conceivable that the Veteran had already had some degree of liver damage by 1990 after 20 years of heavy alcohol consumption.  Thus, it was not unlikely that the Veteran acquired hepatitis C infection through intravenous drug use in the late 1980s which advanced to cirrhosis in a short period of time.  

Analysis

Hepatitis C

In order to establish service connection, the evidence must show a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

In this case, the initial report of hepatitis C was several years after service discharge.  The question is if there is evidence of a relationship between the current hepatitis C and the Veteran's military service.

The major risk factors for hepatitis C, relevant to this case, are intravenous (IV) drug use, high risk sexual practices, intranasal use of cocaine, or accidental exposure during the course of one's military duties, for example, as a consequence of being a combat Veteran.  Veterans Benefit Administration (VBA), Fast letter 98-110 (November 18, 1998) (listing the risk factors for hepatitis C).

The record shows that the Veteran's risk factors for hepatitis C include post service IV drug use.  The Veteran also referred to inservice air gun injections as a risk factor.

As for the risk factor of IV drug use, an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of illegal drugs.  38 U.S.C.A. § 105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.301(d) (2010).  Applied to this case, if the evidence establishes that hepatitis C was caused by IV drug use, service connection is precluded by law.

As for the risk factor of air gun injections, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, although it is biologically plausible.  Veterans Benefits Administration (VBA), Fast letter 04-13 (June 29, 2004).

As for the evidence of relationship, that is, the cause or link or nexus, between the current hepatitis C and active service, various private physicians have submitted statements in support of the Veteran's claim that his hepatitis C was of service origin.  These statements are dated from 2007 through 2010.  However, it is noted that these examiners have attributed the Veteran's hepatitis C to inservice immunoglobulin injections.  And, as noted by the VHA expert, there is no single documented case that such devices were the source of hepatitis C infection.  For this reason, the Board concludes that the private examiners' conclusions that hepatitis C began in service is not probative on a material issue of fact, necessary to establish service connection, that is, the cause of hepatitis C in service where there are different potential causes or risk factors for hepatitis C, one of which, IV drug use, is a bar to service connection under 38 U.S.C.A. § 105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.301(d) (2010).  The private physicians do not otherwise provide a medical basis for the injections being the cause of the hepatitis C, especially in light of the other statistically more likely causes based on the appellant's other behaviors.

As the VHA expert is an expert in infectious diseases, the Board places great weight on the VHA expert's opinion, which opposes the claim.  It is also consistent with an earlier opinion of 2008, both after a comprehensive review of the entire record.

The Veteran has not submitted any competent medical evidence on the question of the relationship, that is, the cause or link or nexus, between the current hepatitis C and active service.  He has, however, expressed the opinion that hepatitis C is due to inservice airgun inoculations.  Where there the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

In this case, the cause of hepatitis C cannot be determined by one's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the cause of hepatitis C, where there are several potential causes or risk factors for hepatitis C.  Here the Veteran's lay opinion on causation is not competent evidence, the Veteran's opinion as the cause of hepatitis is not admissible as evidence.

Alternatively, even if the Veteran were competent to offer such an opinion, the Board does not find the opinion probative on the question of causation as the Veteran's opinion does not account for evidence of IV drug use, which is a major risk factor for developing hepatitis C.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's hepatitis C to contact with blood in combat or to any other risk factor for hepatitis other than IV drug use.

As the Veteran's lay opinion is not competent evidence or otherwise probative of the material issue of fact necessary to establish service connection, that is, the cause of hepatitis C, the Board finds that the preponderance of the competent evidence of record, that is, the opinion of a VHA expert in infectious diseases, which links hepatitis C to IV post service drug use, which is a bar to service connection, is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009.

Finally, while there is anecdotal evidence of VA grants of service connection based on injections, it is noted that the facts are different in this cases.  Moreover, they are not binding on the Board, and can be distinguished on the facts.

TDIU

The Veteran is seeking a TDIU rating on the basis that as a result of impairment caused by the symptoms of his service-connected disabilities, he is unable to follow a substantially gainful occupation.

It is noted, however, that service connection has not been established for any disability.  Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2010), and this claim is denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


